Case: 4:19-cr-00764-JAR-NCC Doc. #: 41 Filed: 09/30/19 Page: 1 of 2 PageID #: 98



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                ) No. 4:19-CR-00764-JAR-NCC
                                                   )
 DEMARIO R. HUNTER,                                )
 KEOMBRA AURAY JAMES, and                          )
 SURRAYAH HILL,                                    )
                                                   )
 Defendant.                                        )

                          UNITED STATES OF AMERICA’S
                    NOTICE OF CAPITAL CRIMES REVIEW STATUS

        Comes now the United States of America and respectfully informs this Court that, on

September 19, 2019, a four-count indictment was filed against the above-named co-defendants.

Counts One and Two charges all three defendants with a death penalty eligible offense.

Accordingly, the United States is required to present a formal submission to the Attorney General’s

Capital Case Section providing, among other things, information related to the death-eligible

charges against the co-defendants. That process is presently on-going.

        The United States Attorney’s Office for the Eastern District of Missouri will provide an

updated notice in the next 45 days.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     _ s/Jason S. Dunkel
                                                     JASON S. DUNKEL, #65886MO
                                                     Assistant United States Attorney
                                                     Thomas F. Eagleton Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
Case: 4:19-cr-00764-JAR-NCC Doc. #: 41 Filed: 09/30/19 Page: 2 of 2 PageID #: 99



                                CERTIFICATE OF SERVICE

I hereby certify that on September 30, 2019, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon the following:

All Attorneys of Record.

                                              /s/ Jason S. Dunkel
                                             JASON S. DUNKEL, #65886MO
                                             Assistant United States Attorney
